The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed October 19, 2019. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
					Status of Claims
Claims i-20 are pending and under examination in this office action.
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 21 of U.S. Patent 8,710,035. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent are directed to methods of killing breast cancer cells administering a combination of a glucocorticoid antagonist receptor wherein the breast cancer cells do not express estrogen receptor alpha at a level detectable by immunohistochemistry (IHC), wherein the breast cancer cells were previously administered a first chemotherapeutic more than two weeks prior to the combination of anti-cancer compounds and the instant claims are directed to a method of killing breast cancer cells comprising administering to a breast cancer 2patient an effective amount of a combination of anti-cancer compounds, wherein the breast 3cancer cells do not express detectable levels 
       The method and compositions recited in the claims are obvious variation of each other.  
      	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -24 of U.S. Patent 9623032. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
• • The claims of the instant application a method of treating a breast cancer patient, who has been previously treated with a first anticancer agent and has cancer cells that are estrogen receptor alpha negative, the method comprising administering to the patient a therapeutically effective amount of a combination of a second anticancer agent and a glucocorticoid receptor antagonist (GRA)... and the claims of the patent are to evaluating a patient with breast cancer comprising: (a) measuring levels of glucocorticoid receptor (GR), then treating based on the evaluation, wherein the patient is GR positive wherein treatment is done with one or more cancer therapy, administering a glucocorticoid receptor antagonist and a chemotherapeutic agent. 
• • It would have been obvious to one of ordinary skill in the art to have evaluated the activity level of the drug on the expression level of the estrogen receptor to determine treatment recourse. The open term comprising in the current claims does not exclude other actives like a second chemotherapeutic agent from being present. 
•In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,441,596. 
• • It would have been obvious to one of ordinary skill in the art to have evaluated the activity level of the drug on the expression level of the estrogen receptor to determine treatment recourse. The open term comprising in the current claims does not exclude other actives like a second chemotherapeutic agent from being present. 
•In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent 9149485. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows: • •
The claims of the instant are directed to a method of killing breast cancer cells comprising administering to a breast cancer 2patient an effective amount of a combination of anti-cancer compounds, wherein the breast 3cancer cells do not express detectable levels of estrogen receptor alpha, and wherein the 4anticancer compounds comprise a glucocorticoid receptor antagonist and a chemotherapeutic. And the claims of the patent are directed to a method of treating a breast cancer patient, who has been previously treated with a first anticancer agent and has cancer cells that are estrogen receptor alpha negative, the method comprising administering to the patient a therapeutically effective amount of a combination of a second anticancer agent and a glucocorticoid receptor antagonist (GRA) wherein the breast 
In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent 10,071130. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
 The claims of the patent are directed to a method of treating breast cancer, comprising administering to a patient determined to have breast cancer cells that are chemo-resistant or not chemo-sensitive an effective amount of a combination of an Hsp90 inhibitor followed by or at the same time with at least one apoptosis-inducing agent, wherein the patient has been determined to have breast cancer cells that are glucocorticoid receptor positive (GR.sup.+) and androgen receptor positive (AR.sup.+) and the claims of the instant application are directed to a method of treating a breast cancer patient, who has been previously treated with a first anticancer agent and has cancer cells that are estrogen receptor alpha negative, the method comprising administering to the patient a therapeutically effective amount of a combination of a second anticancer agent and a glucocorticoid receptor antagonist (GRA). The instant fails to recite that the cancer is treated with a Hsp90 inhibitor.  Nonetheless recites that the breast cancer can be the instant claims recite that breast cancer treated with a chemotherapeutic agent. As evidenced by Neckers (see attached Abstract) Hsp90 has unique effect on cancer cells.  Therefore since the instant only recites generically that treatment can be done with chemotherapeutic agent for breast cancer, therefore one of ordinary skill in the art would have been motivated to add a Hsp90 inhibitor in the treatment method to practice the patented claimed method with a reasonable expectation of success at the time the instant claim was filed. 
In view of the foregoing, the patented claims and the current application claims are obvious variations.



No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/
Primary Examiner, Art Unit 1615
07/6/21